Case 1:18-cr-00759-RMB Document 97 Filed 10/30/19 Page 1of1

Case 1:18-cr-00759-RMB Document 96 Filed 10/29/19 Page 1 of 1
: U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J, Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

MEMO ENDORSED

October 29, 2019

 

 

VIA ECE
The Honorable Richard M. Berman
United States District Judge USDC SDNY
a ree eae! of New York DOCUMENT
ear] Stree
New Yerk, New York 10007 ELECTRONICALLY FILED

DOC #: ,

Re: United States v. James Moore, DATE FILED: |pise A

 

 

 

 

 

 

 

 

 

18 Cr. 759 (RMB)

 

 

Dear Judge Berman:

The Government writes regarding tomorrow’s conference, Mr. Moore remains located at
the facility at which he was to be tested, and thus cannot be produced for the conference as
scheduled. We also have not yet been informed of the outcome of any testing. We are endeavoring
to get more information, and will provide the Court with a report once we learn more about when
we can expect Mr. Moore to return to the New York City area, Having discussed the matter with
the Court’s deputy, I am informing defense counsel that there will not be a conference tomorrow
for this reason.

Respectfully submitted,

GEOFFREY 8S. BERMAN
United States Attorney for the
Southern District of New York

 

 

 

 

‘ a By: , f f afi ths
Conkerence is apy0u mea do LL

rl2hi9 ad [O:00am, Assistant United States Attorney
(212) 637-2463

 

 

cc: Defense Counsel (by ECF)

 

OO) 50/1] Kecaal HN. Sanna

Richard M Berman, U.S.D.S.

 

 

 
